No. 99-41298
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41298
                         Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

J. TRINIDAD GUZMAN-RANGEL,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-99-CR-119-ALL
                       - - - - - - - - - -
                          April 17, 2000

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     J. Trinidad Guzman-Rangel (Guzman) appeals the sentence

imposed by the district court following his guilty-plea

conviction of illegal reentry into the United States following

deportation, a violation of 8 U.S.C. § 1326.     Guzman challenges

the characterization of his prior Illinois state convictions for

possession of a controlled substance as “drug trafficking”

offenses and aggravated felonies and the concomitant 16-level

increase in his base offense level under U.S.S.G.

§ 2L1.2(b)(1)(A).   He also contends that the notice and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-41298
                                -2-

specificity requirements of due process are violated by

designating his convictions for possession as “drug trafficking.”

     We review the district court’s application of the Sentencing

Guidelines de novo and its factual findings for clear error.

United States v. Stevenson, 126 F.3d 662, 664 (5th Cir. 1997).

     Guzman’s argument that mere possession of cocaine does not

qualify as an aggravated felony for purposes of U.S.S.G.

§ 2L1.2(b) is foreclosed by our decision in United States v.

Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997).   His argument that

the term “drug trafficking” as cited by the Sentencing Guidelines

is unconstitutionally vague and does not provide adequate notice

is unfounded.   Guzman is challenging a sentencing guideline, not

a criminal statute.   “Due process does not mandate . . . notice,

advice, or a probable prediction of where, within the statutory

range, the guideline sentence will fall.”   United States v.

Pearson, 910 F.2d 221, 223 (5th Cir. 1990); cf. United States v.

Brito, 136 F.3d 397, 407 (5th Cir.), cert. denied, 119 S. Ct. 159

(1998).

     Accordingly, the district court’s judgment is AFFIRMED.